Title: To George Washington from Benjamin Tupper, 5 October 1780
From: Tupper, Benjamin
To: Washington, George


                  
                     Sir
                     Camp Octr the 5th 1780
                  
                  In the begining of the present war my mind was some taken up in
                     some small Interprises by water, and however I might fail in some attempts yet
                     my mind is often taken up upon those matters.
                  as the project of Mr Bushnell was a matter of speculation for a
                     considerable time, at present it seems to be out of every bodys thought (for
                     aught I know) but my own—I never was satisfied but his plan with some
                     Improvments might prove affectual for the distruction of a number of the
                     Enemies Ships, and as another experiment of that Nature would be of no great
                     expence, would humbly propose the folowing method, (taking this as granted that
                     25 or 30 lb. of power Blown off six feet under water along side of a ship will
                     sink her) as the only difficulty has been in fixing the magazian of power in a
                     proper position for that purpose would beg leave to propose the following
                     Stratagem, let an officer be orderd to recruit a number of men (perhaps 50 or
                     60) for the purpose of Guard boats, let it be their orders always to be on the
                        sea-coast as nigh the Enemies ships as he can with
                     safty at least with six light boats well mand, let it be publickly known that
                     his orders are to watch the enemis motions especialy to prevent their landing a
                     party in the night to destress the Inhabitants, while this is prepairing let
                     there be prepaird six Machines, for blowing up ships which I think might be
                     made for 60 dollars each in good money, when all is ready let the officer take
                     post agreeable to the known orders, as soon as this is affected let him
                     acquaint the Commanding officer of the British fleet what his orders are, and
                     that some circumstances has made it necessary for him to Act in a different
                     manner from what he has done, and that he has long saught for the present
                     opportunity to serve the thing (I mean a shipping trick he
                     is now exchanging his paper money a way for provisions which he would be glad
                     to supply the fleet with as fast as he can colect it, and not be suspeted
                     provided his boats might come along side of the ship and return at a proper
                     hower to prevent suspision that he might be able to turn his paper into hard
                     let the officer be provided with such things as would best sute their tastes
                        & untill he is prity well established in their
                     minds, then having his Machines ready as the time may best serve to fix under
                     the botom of his own boats, one to each who shall have a proper ship assignd
                     him, and to have them fixt in such a manner that by sticking in a small tack
                     to the side of the Ships with the boat-hook which must be so fixt as to be
                     easily disingagd from the boat hook—at the same time a Wier must be made fast
                     to the forementiond tack and to the Machien which is still under the boat when
                     this is done he must have a screw fixt runing through the boat which all this
                     time has secured the Machine and the screw must be so fixd that by a little
                     exartion with his heel may turn the screw so as to disingage the whole at the
                     same time set the clock work going which may run from one to ten hour at the
                     masters pleasure let them be all fixd at a certain hower to run the same time,
                     and if it should succeed might perhaps destroy a number of the British ships in
                     a moment, if the scetch or out-lines here drew should not be agreeable to your
                     Excellency yet I hope that my officiousness will be excused when I assure your
                     Excellency that if it proceeds from an Enthusiastic head it is from an honest
                     Intent of your Excellencys most obedent humble Servant
                  
                     Benj. Tupper
                  
               